Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites “a tubular gun barrel” and further recites “the gun barrel” but should read --the tubular gun barrel-- for consistency. 
Claim 21 reads “a threaded alignment screw” and further recites “the alignment screw” and “each alignment screw”. These should be amended to included “threaded” for consistency. 
In claim 21, “running an alignment screw” should read -- running the threaded alignment screw -- since it’s the same alignment screw going from the tandem sub to the gun barrel. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 recites “a parent wellbore” and “a child wellbore”. The body of the claim further recites “running the perforating gun assembly into the wellbore at the end of an electric line”. This is not clear as examiner is not sure if the wellbore referenced here is the parent or child wellbore. For examination purposes, it is assumed to be the child wellbore. 
Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (U.S. 2019/0162060A1), in view of Melhus et al. (U.S. 2020/0157924A1), Langford et al. (U.S. 2019/0257181A1), and Huber et al. (U.S. 5509481).  
Regarding claim 1, Randall et al. disclose a method of avoiding frac hits in a hydrocarbon producing field during a fracturing operation (see fig. 5B and refer to para 0345-0347), wherein comprising: locating a parent wellbore (550, fig. 5B and para 0345-0346) in the hydrocarbon producing field (see fig. 5B); locating a child wellbore(510) in the hydrocarbon producing field (see fig. 5B); running a perforating gun assembly (para 0018 and 0378: hydrocarbon wellbores may be perforated in multiple locations along a horizontal leg) into the child wellbore (510) and pumping a perforating gun assembly into a horizontal leg (514) of the wellbore (510) to a selected depth (see fig. 5B and refer to para 0018 and 0378: the perforating tool will be lowered in the horizontal leg during perforation), wherein the gun assembly is aligned to create fracture into the formation at a horizontal angle and in a direction away from the parent wellbore (550; see fig. 5B and refer to para 0018, 0345-0348, and 0378).
However, Randall et al. fail to teach wherein the perforating gun assembly comprises: a first perforating gun, the first perforating gun comprising a tubular gun barrel having a first end and an opposing second end; a second perforating gun, the second perforating gun also comprising a tubular gun barrel having a first end and an opposing second end; a tandem sub, the tandem sub having first and second opposing ends, with each end defining a threaded connector; and a plurality of charges residing within each of the first and second perforating guns; using the tandem sub, threadedly connecting the second end of the gun barrel of the first perforating gun with the first end of the gun barrel of the second perforating gun; 3PerfX Wireline Services, LLCU.S. Customer No. 65,770Preliminary AmendmentU.S. Serial No. 17/411,933linearly aligning the plurality of charges of each of the first and second perforating guns, wherein all charges are aligned in a single direction by rotating one or both of the respective perforating guns relative to the tandem sub; running the perforating gun assembly into the wellbore at the end of an electric line.
Melhus et al. teach a perforating gun assembly comprising a first perforating gun (see fig. 3a), the first perforating gun comprising a tubular gun barrel (10) having a first end and an opposing second end (two ends of 10); a tandem sub (see fig. 3a below); and a plurality of charges (40) residing within the first perforating gun (see fig. 3a); 3PerfX Wireline Services, LLCU.S. Customer No. 65,770Preliminary AmendmentU.S. Serial No. 17/411,933linearly aligning the plurality of charges (40) of the first and second perforating gun (see figs. 1 and 3-8, refer to abstract and para 0038: the charges are all arranged in the same direction), wherein all charges are aligned in a single direction (see figs. 3-8) by rotating the perforating gun relative to the tandem sub (refer to para 0035 and 0038: the mounting fixture 30 is rotatably supported through rotational support structure 60). 
Melhus et al. further disclose that perforating guns also offer independent rotation of various lengths of gun sections in a series (para 0007). 

    PNG
    media_image1.png
    259
    683
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the perforating gun assembly of Randall et al. with a perforating gun comprising a tubular gun barrel having a first end and an opposing second end; a tandem sub; and a plurality of charges residing within the first perforating gun; 3PerfX Wireline Services, LLCU.S. Customer No. 65,770Preliminary AmendmentU.S. Serial No. 17/411,933linearly aligning the plurality of charges of the first and second perforating gun, wherein all charges are aligned in a single direction by rotating the perforating gun relative to the tandem sub, as taught by Melhus et al., during fracturing of the horizontal leg of the child wellbore so that the fractures are propagated in a direction away from the parent wellbore in order to prevent frac hits.
However, the combination of Randall et al. and Melhus et al. fail to teach a second perforating gun, the second perforating gun also comprising a tubular gun barrel having a first end and an opposing second end; the tandem sub having first and second opposing ends, with each end defining a threaded connector; using the tandem sub, threadedly connecting the second end of the gun barrel of the first perforating gun with the first end of the gun barrel of the second perforating gun; running the perforating gun assembly into the wellbore at the end of an electric line. 
Langford et al. teach, in the same field of endeavor, a first perforating gun (103), the first perforating gun (103) comprising a tubular gun barrel (119) having a first end (end connected to 101) and an opposing second end (end connected to 102); a second perforating gun (115), the second perforating gun (115) also comprising a tubular gun barrel (120) having a first end and (end connected to 102) an opposing second end (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Randall et al. and Melhus et al. to include a second perforation gun in series with the first, wherein the tandem sub having first and second opposing ends, with each end defining a threaded connector; using the tandem sub, threadedly connecting the second end of the gun barrel of the first perforating gun with the first end of the gun barrel of the second perforating gun, as taught by Langford et al., for connecting two gun sections together so that a larger surface area of the horizontal well can be perforated without having to make multiple trips downhole. 
However, the combination of Randall et al., Melhus et al., and Langford et al. is silent to running the perforating gun assembly into the wellbore at the end of an electric line. 
Huber et al. teach running a perforating gun assembly (16, 18) into a wellbore (14) at the end of an electric line (22, 12; refer to col. 6 lines 38-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Randall et al., Melhus et al., and Langford et al. to include running the perforating gun assembly into the wellbore at the end of an electric line, as taught by Huber et al., for providing electric power and actuation signal to actuate the perforating gun assembly. 
Allowable Subject Matter
Claims 21-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672